Citation Nr: 0829504	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbar spine disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active military duty from February 1968 
to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
lumbar spine disability was denied by an August 1970 rating 
decision; the evidence submitted since August 1970, is 
cumulative, does not relate to an unestablished fact, and 
fails to raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
lumbar spine disability is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
lumbar spine disability was denied by an August 1970 rating 
decision.  The veteran did not appeal, and his claim became 
final.  38 C.F.R. § 20.1103.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time the veteran's claim was denied, the evidence of 
record consisted of a January 1969 service medical record 
that reflects treatment for a moderate back strain, as well 
as a subsequent service medical record from that same month 
for treatment of a sore back.  The veteran's spine, however, 
was found to be normal during his separation physical 
examination, and in his corresponding self-report of medical 
history, he denied recurrent back pain.  Although a July 1970 
VA examination report revealed some limitation of motion of 
the lumbar spine and possible muscle spasm, the RO evidently 
attributed those findings to a recent motorcycle accident 
that was also noted in the examination report, and denied the 
claim concluding the veteran's in-service back strain was in 
the nature of an acute and transitory event and did not 
produce residual disability.  

Evidence added to the record since the veteran's prior denial 
include his statements describing his in-service injuries; 
post service medical records dated since 1989; and a 2005 
letter from the Medical Director of the Bibb County 
Correctional Facility where the veteran is incarcerated.  

The veteran's statements are cumulative since he simply 
reiterates the contentions he made in connection with his 
1970 claim.  The post service medical records document his 
involvement in a 1989 motor vehicle accident where he 
fractured portions of his lumbar spine, and developed 
sublaxation of cervical vertebrae, the latter of which 
required surgical intervention.  Since impairment arising 
from post service injuries clearly fail to raise a reasonable 
possibility of substantiating a claim for benefits based on 
an injury related to service, these records may not be 
considered material.  As to the statement from the 
correctional facility medical director, it does nothing more 
than describe the veteran's current complaints and condition.  
As it in no way suggests a link between current disability 
and service, it too fails to raise a reasonable possibility 
of substantiating a claim for service connected benefits.  

Accordingly, while the veteran has submitted new evidence, it 
is not material because it fails to suggest that his in-
service back complaints were anything other than acute and 
transitory, or that his current back disability is 
attributable to service.  Given that new and material 
evidence has not been submitted, the veteran's claim is not 
reopened and the appeal is denied.  


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
August 2004 apprised the veteran of the three Quartuccio 
Court criteria outlined above, including the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Turning next to the VA's duty to assist, the veteran's VA 
treatment records and service medical records have been 
obtained, as well as a letter from the veteran's private 
treating physician regarding the symptoms and severity of his 
back condition.  Furthermore, no evidence identified by the 
veteran as relevant has not been obtained, and in a 
correspondence the veteran reported that he had no additional 
evidence to submit.  Additionally, the veteran was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
lumbar spine disability is not reopened, and the appeal is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


